Citation Nr: 0803311	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-27 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a 
bilateral foot deformity, flat feet, for the period prior to 
July 29, 2005.  

2.  Entitlement to a rating in excess of 30 percent for a 
bilateral foot deformity, flat feet, for the period since 
July 29, 2005.  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 rating decision in which the RO, inter 
alia, denied a rating in excess of 10 percent for the 
service-connected flat feet.  In February 2004, the veteran 
filed a notice of disagreement (NOD).  The RO issued a 
statement of the case (SOC) in May 2004, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in July 2004.  

In an August 2005 rating decision, the RO assigned a 30 
percent rating for service-connected bilateral flat feet, 
effective July 29, 2005.  Inasmuch as a higher rating is 
available for this disability before and after this date, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the Board has recharacterized the appeal as 
encompassing the two matters set forth on the title page.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

In March 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).

In March 2007, the Board remanded the claims for higher 
ratings for bilateral foot deformity, flat feet, to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include additional development 
of the evidence.  The RO/AMC denied higher ratings (as 
reflected in a September 2007 supplemental SOC (SSOC)) and 
returned the matters to the Board for further appellate 
consideration.  

The Board notes that the veteran was previously represented 
by Disabled American Veteran (DAV).  In an April 2006 
statement, the veteran submitted a letter to DAV indicating 
that he would like them to discontinue their help with his 
case.  In May 2006 DAV sent this revocation of power of 
attorney to VA.  Hence, the veteran is recognized as now 
proceeding in this appeal pro se.  See 38 C.F.R. § 20.607 
(2007).   

The Board's decision on the claim for a rating in excess of 
10 percent for a bilateral foot deformity, flat feet, for the 
period prior to July 29, 2005, is set forth below.  The claim 
for a rating in excess of 30 percent for a bilateral foot 
deformity, flat feet, for the period since July 29, 2005 is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the AMC, in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that a July 
2007 VA examiner noted that the veteran had been diagnosed 
with PTSD in the past and was not service-connected for this 
condition.  She opined that it was likely that this issue 
should be addressed.  Also, in a July 2007 statement, the 
veteran requested a clothing allowance.  However, as the RO 
has not adjudicated claims for service connection for PTSD or 
for a clothing allowance, these matters are not properly 
before the Board; hence, they are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Prior to July 29, 2005, the veteran's bilateral foot 
deformity, flat feet, was manifested by pronation and marked 
limitation from pain in the feet.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 30 percent rating for a bilateral deformity, 
flat feet, for the period prior to July 29, 2005, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5276 (2003-2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a March 2003 pre-rating letter, and March and 
June 2005 and March 2007 post-rating letters provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate a claim for a higher rating for his 
service-connected foot disability.  The March and June 2005 
and March 2007 letters also notified the appellant of what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
specifically informed the appellant to submit any evidence in 
his possession pertinent to the claim on appeal.  The SOC set 
forth the criteria for higher ratings for the bilateral foot 
disability, and the March 2007 letter also informed the 
veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

After issuance of each post-rating notice identified above, 
and opportunity for the veteran to respond, the September 
2007 SSOC reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of the 
post-rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for an increased rating for the 
service-connected bilateral foot deformity prior to July 29, 
2005.  Pertinent medical evidence associated with the claims 
file consists of VA and private treatment records and the 
reports of VA examinations conducted in May 2003 and June 
2005.  Also of record are various written statements provided 
by the veteran, as well as by his former representative, on 
his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the claim herein decided,  
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter under consideration, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  


Historically, pursuant to a May 1987 Board decision, by 
rating action of June 1987 the RO granted service connection 
for a bilateral foot deformity, flat feet, and assigned an 
initial 10 percent rating under the provisions of 38 C.F.R. 
§ 4.71a, DC 5299-5276, effective February 14, 1985.  In April 
2003, the veteran filed his current claim for an increased 
rating.  

Under Diagnostic Code 5276, a 10 percent rating is assigned 
for moderate unilateral or bilateral symptoms of pes planus 
to include weight bearing line over or medial to the great 
toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet.  A 20 percent (unilateral) 
or 30 percent (bilateral) rating is granted for severe 
symptoms of pes planus to include objective evidence of  
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities.  A 30 percent (unilateral) or 
50 percent (bilateral) rating is warranted for pronounced 
symptoms to include marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles tendon on manipulation not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5276. 

The Court has taken notice that pes planus is defined as 
"flat feet."  See, e.g., Buckley v. West, 12 Vet. App. 76, 
79 (1998), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1268 (28th ed. 1994).  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2003-2005); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the record in light of the above, the Board finds 
that, resolving all reasonable doubt in the veteran's favor, 
for the period prior to July 29, 2005, the criteria for a 30 
percent rating for the veteran's service-connected bilateral 
foot deformity, flat feet, are met.  

Records of private treatment from January 2003 through July 
2005 reflect complaints regarding and treatment for pes 
planus.  

During private treatment in January 2003, the veteran 
presented with complaints regarding his feet.  The diagnoses 
included pes planus, though the physician noted that it was 
minimal on examination.  On examination in March 2003, there 
was evidence of mild pronatory foot type, bilateral, left 
more significant than right, with some mild calcaneal 
eversion.  The pertinent assessment was longstanding history 
of bilateral foot pain of over 50 years duration.  The 
physician opined that this pain was likely due to the 
veteran's moderate pronatory type foot, which was noted 
greater clinically than radiographically.  In addition, there 
was evidence of some sclerosis involving the subtalar joint 
with limitation of motion consistent with degenerative joint 
disease, and, the physician added, the veteran's ambulation 
was also exacerbated by a history of other degenerative joint 
changes involving his knees and hips.  During treatment later 
in March 2003, the physician noted modest pes planus.  The 
assessment following treatment in June 2003 included 
longstanding history of bilateral foot pain treated 
conservatively with a variety of orthotics and arch supports 
with symptomatic improvement.  

On treatment in January 2004, the care provider noted the 
veteran's progressive longstanding history of bilateral foot 
pain of greater than 50 years duration, likely secondary to 
moderate pronatory foot type with clinical evidence of 
subtalar joint limitation consistent with degenerative joint 
disease.  The impression following an arthritis assessment in 
July 2004 included pes planus with pronation deformity of the 
foot with sclerosis involving the subtalar joint with 
limitation in motion on degenerative joint disease.  The 
assessment following treatment in May 2005 included moderate 
pes planus.  

On VA examination in May 2003, the veteran gave a history of 
flat feet since basic training.  He stated that this 
condition was aggravated by weight bearing, with sharp pain.  
He reported that he began using better arch supports and was 
wearing SAS shoes.  He described symptoms of pain, weakness, 
stiffness, swelling, and fatigue, whether at rest or 
standing.  Functionally, he had collapsing of the feet, 
bilaterally, and he reported that it was almost impossible to 
ambulate when collapsing occurred.  Regarding activities, the 
examiner noted that the veteran could walk in a limited way 
with a walker, shower, shop, and dress himself, but he could 
not climb stairs, vacuum, garden, drive a car, take out the 
trash, or push a lawn mower.  The veteran stated that his 
usual type of work was mostly part-time farming, but that he 
was not currently employed.  

On examination of the feet and toes the veteran had painful 
motion, edema, weakness, and tenderness of both feet.  There 
was no atrophy of musculature.  There was bilateral pes 
planus with moderate valgus of both feet.  The veteran had 
slight forefoot and mid-foot malalignment and a medial 
tilting of the upper border of the talus with slight 
tenderness, bilaterally.  There was malalignment with inward 
bowing corrected by manipulation without pain.  The examiner 
noted that the veteran did not have any claw foot, dropped 
foot, or any other abnormalities of the feet, such as 
hammertoes or metatarsalgia.  The veteran did have limited 
function in standing and walking because of pain in the 
arches.  The examiner added that the veteran used bilateral 
arch supports with partial relief of discomfort.  X-rays of 
the bilateral feet revealed osteopenia.  

The pertinent diagnosis was bilateral pes planus.  The 
examiner opined that, because of the veteran's multiple 
problems (including bilateral hip strain, bilateral 
osteopenia and arthritis of the knees, osteopenia with disc 
narrowing at C5-C6 and C6-C7, compression fracture of T6, and 
degenerative disc change at L4-L5 and L5-S1, also diagnosed 
during VA examination) and use of a walker, the veteran was 
unable to engage in physical activities, such as prolonged 
walking, bending, stooping, squatting, lifting, etc.   

On VA examination in June 2005, the veteran described a 
progressive deterioration in his feet, to the point where he 
was unable to stand.  He reported that he had been buying 
shoes with supports and arch supports which he put into his 
shoes to build up the arches, which relieved the pain.  The 
examiner noted that the veteran's left leg was 1cm. shorter 
than the right leg.  Posture was normal and the veteran 
walked using a walker, moving with great difficulty and a 
shuffling gait.  He was extremely sensitive in removing his 
shoes.  

Examination revealed no evidence of any weight bearing 
difficulty; however, there was marked pes planus with severe 
valgus of the foot and malalignment of the forefoot.  There 
was medial tilting of the upper border of the talus 
bilaterally with marked pronation.  There was slight 
tenderness bilaterally on palpation of the plantar surface of 
the feet, and some malalignment of the Achilles tendon, which 
was not reducible.  The veteran reported no pain on movement 
of the feet and toes bilaterally.  There was marked 
limitation in the veteran's function in standing and walking, 
as he walked with a great deal of difficulty.  The examiner 
noted that there was a marked genu varum as the veteran's 
knees had angled outward.  There was no pes cavus.  X-ray of 
the right foot revealed diffuse osteopenic change, calcaneal 
spur, and pes planus deformity.  X-ray of the left foot 
revealed pes planus deformity, posterior plantar calcaneal 
spur, and osteopenic change of the bone.  

The diagnosis was pes planus with progression to the 
shortening of the leg and also with a complication of marked 
genu varum.  The examiner commented that the impairment had 
impacted the veteran's employment in that he was totally and 
completely unable to stand on his feet for any period of 
time, walk any distances, and lift any objects weighing more 
than five pounds, due to marked limitation from the pain with 
his feet.  The examiner concluded that he could not see that 
the veteran would in any way be employable in any job which 
might require standing or walking to and from or during the 
job.  

The aforementioned evidence, to include the June 2005 VA 
examination report, indicates that the veteran's service-
connected bilateral foot deformity is manifested by marked 
deformity, specifically, pronation.  The Board further finds 
that the examiner's opinion that the veteran experienced 
marked limitation from the pain with his feet, demonstrates 
accentuated pain on manipulation and use.  As such, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that, for the period in question, the criteria 
for a 30 percent rating for the veteran's bilateral foot 
deformity, flat feet, under DC 5276, are met.  

However, the maximum 50 percent rating under DC 5276 is not 
warranted because, although the June 2005 VA examination 
report includes a finding of marked pronation, there is no 
medical evidence of marked inward displacement and severe 
spasm of the tendo achillis on manipulation.  There also is  
no evidence of extreme tenderness of plantar surfaces of the 
feet; rather, the June 2005 examiner found only slight 
tenderness on palpation of the plantar surface of the feet, 
bilaterally.  In addition, there is no indication that the 
veteran's bilateral flatfoot is not improved by orthopedic 
shoes or appliances; rather, the June 2005 examiner noted 
that the veteran's shoes and supports relieved his pain.  

The Board also finds that the evaluation of the disability 
under any other potentially applicable diagnostic code would 
not result in a rating greater than 30 percent.  While a 
rating in excess of 30 percent is available under DC 5278 for 
bilateral acquired claw foot (pes cavus), the June 2005 
examiner specifically noted that there was no pes cavus on 
examination.   

There also is no basis for assignment of any higher rating on 
the basis of functional loss due to pain.  As noted above, 
pain, particularly on manipulation and use, is contemplated 
in the criteria for the 30 percent rating herein awarded.  

Based on the foregoing, the Board finds that the criteria for 
a 30 percent but no higher schedular rating for the veteran's 
bilateral foot deformity, flat feet, are met.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during the 
period prior to July 29, 2005, the veteran's service-
connected bilateral foot deformity has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b).  In this regard, the Board 
notes that the disability has not objectively been shown to 
markedly interfere with employment.  While the June 2005 VA 
examiner opined that the veteran would not be employable in 
any job requiring standing or walking, and that his 
impairment had impacted his physical and sedentary 
employment, he did not opine that disability impaired 
employment beyond that contemplated in the 30 percent rating 
herein assigned.. There also is no objective evidence that 
the bilateral foot deformity has warranted frequent periods 
of hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine, but finds that, while the 
doctrine is for favorable application in the award of a 30 
percent rating for the period prior to July 29, 2005, the 
preponderance of the evidence is against the assignment of 
any higher rating for this period.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 


ORDER

A 30 percent rating for a bilateral foot deformity, flat 
feet, for the period prior to July 29, 2005, is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.  


REMAND

Unfortunately, the claims file reveals that further RO action 
on the claim remaining on appeal is warranted, even though 
such will, regrettably, further delay an appellate decision 
on that claim.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In the March 2007 remand, the Board requested that the 
veteran be scheduled for a VA podiatry (preferably) or 
orthopedic examination.  The Board specifically requested 
that the examiner render all specific findings needed to rate 
the veteran's bilateral flat feet, to incldue whether the 
disability results in marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement, 
and severe spasm of the Achilles tendon on manipulation, not 
improved by orthopedic shoes or appliances.  

The veteran was afforded a VA examination in July 2007.  
Unfortunately, the examiner did not comment on any of the 
specific findings needed to rate the veteran's bilateral flat 
feet under DC 5276, as listed in the March 2007 remand.  

Under the circumstances, and with consideration of Stegall, 
the Board finds that a remand of this matter for VA podiatry 
(preferably) or orthopedic examination, by an appropriate 
physician, at a VA medical facility, is required.  The Board 
notes that, in correspondence received in January 2008, the 
veteran requested that he be afforded a VA examination at the 
VA clinic in Greenville, North Carolina.  As such, the VA 
examination should be scheduled at that facility, if 
possible.  

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, shall result in a 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Durham VA Medical Center (VAMC) dated from June 1992 to 
September 1999.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent VA treatment records since 
September 1999, following the current procedures prescribed 
in 38 C.F.R. § 3.159 as regards requests for records from 
Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all pertinent 
evidence in his possession (not previously requested).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for a rating in 
excess of 30 percent for a bilateral foot deformity, flat 
feet, for the period since July 29, 2005.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Durham 
VAMC all records of evaluation and/or 
treatment of the veteran's bilateral foot 
deformity, since September 1999.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.
  
2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA podiatry (preferably) or orthopedic 
examination, by an appropriate physician, 
at a VA medical facility, preferably the 
VA Greenville clinic, if possible. 

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should render all specific 
findings needed to rate the veteran's 
bilateral flat feet, to include whether 
the disability results in marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the Achilles tendon on manipulation not 
improved by orthopedic shoes or 
appliances.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 30 percent for a 
bilateral foot deformity, flat feet, for 
the period since July 29, 2005.  If the 
veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


